DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 have been examined and are pending.

Drawings
3.	The applicant’s submitted drawings are acceptable for examination purposes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6, 12, 14, 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US Patent Publication No. 9,262,596 to Steiner et al. (hereinafter Steiner).

Regarding Claim 1, Steiner discloses systems and methods for controlling access to captured media content (¶Col. 1, Lines 28-29), and further includes: 
	capturing, with one or more sensors, media content from an environment of the electronic device (Fig.1: user 102 operates mobile device 108 with integrated camera that may include a CCD sensor, a CMOS sensor, an active-pixel sensor or any other form of optical sensor to capture a digital media content), identifying, with a location detector, a first location of the electronic device occurring when the one or more sensors capture the media content (mobile device 108 uses global positioning system, cellular triangulation, or the location of mobile hotspots to record geographic data indicative of the location of mobile device and associate location data with a captured digital media content ¶Col.3, Line 27-65).
	receiving, at a user interface, user input requesting transmission of the media content to another electronic device (Fig. 3: 304, teaches receiving a request to access the media content to share the media content with a social connection (¶Col.8, Lines 50-61), and Fig. 4 shows user interface in browser).
	identifying, with the location detector, a second location of the electronic device occurring when the user input is received (Fig. 3: 306, a second location of the user is identified).
	when the first location and the second location are substantially different locations, at least temporarily precluding, with one or more processors in response to the user input, the transmission of the media content to the another electronic device (Steiner discloses (¶Col.7, Lines 48-60) that access to media content is restricted based on the geo fence permissions and user input settings (Fig. 4). When the location data of the user profile and the location data of the content are substantially different the sharing of the image is restricted (¶Col. 13, Lines 33-42). For example, a user may only have access to view a photograph when attempting to access the photograph from the same location in which the photograph was taken e.g., a user may only be able to view a photograph taken in Chicago if the user is currently located in Chicago).

Regarding Claim 2, Steiner discloses all the elements with respect to claim 1. Further, it discloses:
	wherein the first location and the second location are substantially different locations when the second location is beyond a predefined radius from the first location Steiner discloses (¶Col.13 Lines 1-20) that the input 430 allows a custom geo fence predefined radius between the user location and the location at which the photograph was captured (e.g. within 50 meters of the location, within 100 meters of the location, etc.).

Regarding Claim 3, Steiner discloses all the elements with respect to claim 2. Further, it discloses:
	wherein the predefined radius is user defined; Steiner discloses (¶Col.13 Lines 16-21) that webpage 408 includes input 430 configured to allow a custom area to be defined by the user of webpage 408. It is configured to allow selection of a radius or other measurement that defines an area relative to the location where photograph 228 was captured.

Regarding Claim 4, Steiner discloses all the elements with respect to claim 1. Further, it discloses:
	wherein when the first location and the second location are substantially similar locations, omitting, by the one or more processors, the at least temporarily precluding the transmission of the media content to the another electronic device and instead causing, by the one or more processors in response to the user input, a communication circuit to transmit the media content to the another electronic device; Steiner discloses (fig. 3 – 308,310) (¶Col.12 Lines 56-62) that webpage input 430 configured to allow a custom geo fence area to be defined by the user to restrict access to photograph 228 only to those users and/or user profiles associated with the same city where photograph 228 was taken (i.e. first and second locations are similar). 

Regarding Claim 5, Steiner discloses all the elements with respect to claim 4. Further, it discloses:
	wherein the first location and the second location are substantially similar locations when the second location is within a predefined radius of the first location; Steiner discloses (¶Col.13, Lines 16 - 24) that user selects a radius that defines an area relative to the location where the photograph is taken. Thus, when the users (second location) comes within the predefined radius of one kilometer near the Leaning Tower of Pisa they will have access to photograph 228.

Regarding Claim 6, Steiner discloses all the elements with respect to claim 4. Further, it discloses:
	wherein the causing the communication circuit to transmit the media content to the another electronic device occurs only when the another electronic device is situated within a predefined radius of the first location; Steiner discloses (fig. 3 – 308,310) (¶Col.13, Line 62 – ¶Col.14, Line 3) the media content sharing is enabled when the user is currently located in predefined geo fence radius (such as same city) where photograph 228 was taken (e.g., Pisa, Italy). In other words, a user may be able to view photograph 228 when the user is in Pisa, Italy, but not able to view photograph 228 when located in Boise, Idaho.

Claim 12, do not teach or further define over the limitations in claim 1. Therefore, claim 12 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 14, do not teach or further define over the limitations in claim 4. Therefore, claim 14 is rejected for the same rationale of rejection as set forth in claim 4.

Claim 15, do not teach or further define over the limitations in claim 5. Therefore, claim 15 is rejected for the same rationale of rejection as set forth in claim 5.

Claim 17, do not teach or further define over the limitations in claim 1. Therefore, claim 17 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 19, do not teach or further define over the limitations in claim 4. Therefore, claim 19 is rejected for the same rationale of rejection as set forth in claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 – 9, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 9,262,596 to Steiner et al. (hereinafter Steiner) and in view of US Patent Application Publication No. 2015/0026234 to Graham et al. (hereinafter Graham).

Regarding Claim 7, Steiner discloses the method of capturing, with one or more sensors, media content from an environment of the electronic device; identifying, with a location detector, a first location of the electronic device occurring when the one or more sensors capture the media content; receiving, at a user interface, user input requesting transmission of the media content to another electronic device; identifying, with the location detector, a second location of the electronic device occurring when the user input is received; and when the first location and the second location are substantially different locations, at least temporarily precluding, with one or more processors in response to the user input, the transmission of the media content to the another electronic device. Steiner does not explicitly disclose prompting, by the one or more processors at the user interface, for additional authorization to transmit the media content to another electronic device while at least temporarily precluding the transmission of the media content to another electronic device. However, in an analogous art, Graham teaches: 
	prompting, by the one or more processors at the user interface, for additional authorization to transmit the media content to the another electronic device while at least temporarily precluding the transmission of the media content to the another electronic device; Graham discloses (¶30-¶31) anytime a mobile device automatically transmit location information to the social media, or transmit a photograph to the social networking system, a user is prompted and required to approve and authorize the transmission of communications through the use of a pop-up button whenever such location-detection application is being used to determine the mobile device’s location.
	It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the method of capturing, with one or more sensors, media content from an environment of the electronic device, identifying, with a location detector, a first location of the electronic device occurring when the one or more sensors capture the media content, receiving, at a user interface, user input requesting transmission of the media content to another electronic device, identifying, with the location detector, a second location of the electronic device occurring when the user input is received; and when the first location and the second location are substantially different locations, at least temporarily precluding, with one or more processors in response to the user input, the transmission of the media content to the another electronic device, as disclosed by Steiner, and prompting, by the one or more processors at the user interface, for additional authorization to transmit the media content to the another electronic device while at least temporarily precluding the transmission of the media content to the another electronic device, as taught by Graham, for the purpose of manually allowing and authorizing the communications between a mobile device and a social networking environment (¶6).

Regarding Claim 8, the combination of Steiner and Graham discloses all the elements with respect to claim 7. Further, they discloses:
receiving, at the user interface, the additional authorization to transmit the media content to the another electronic device while at least temporarily precluding the transmission of the media content to the another electronic device, ceasing, by the one or more processors in response to the receiving the additional authorization to transmit the media content to the another electronic device, the at least temporarily precluding the transmission of the media content to the another electronic device and causing, by the one or more processors in response to the ceasing, a communication circuit to transmit the media content to the another electronic device; Graham teaches (¶31-¶32) wherein temporarily precluding transmission (i.e. automatic transmissions are completely prevented) is ceased with manually authorizing communications.
The motivation to combine the references is similar to the reasons in Claim 7.

Regarding Claim 9, the combination of Steiner and Graham discloses all the elements with respect to claim 8. Further, they discloses:
wherein the media content comprises one or more of a captured image, captured video, captured audio, captured screenshots, or combinations thereof; Steiner teaches (¶Col.4, Lines 32-42) the media content can be a digital photograph, video, animated image, audio data or a video file.

Claim 16, do not teach or further define over the limitations in claim 8. Therefore, claim 16 is rejected for the same rationale of rejection as set forth in claim 8.

Claim 18, do not teach or further define over the limitations in claim 8. Therefore, claim 18 is rejected for the same rationale of rejection as set forth in claim 8.

6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 9,262,596 to Steiner et al. (hereinafter Steiner)

Regarding Claim 11, Steiner discloses all the elements with respect to claim 1. Steiner does not explicitly disclose presenting, by the one or more processors on the user interface, a prompt indicating that the first location and the second location are substantially different locations. 

The Examiner takes an Official Notice that prompts or dialogue boxes such as pop-ups are well known in the art. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Steiner to include a prompt that indicates the first location (i.e. image location) and the second location (i.e. user location) are different and the results would be predictable.




Allowable Subject Matter
Claims 10, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christopher L. Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2451	

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451